Case 4:18-Cr-00655 Document 1 Filed in TXSD on 11/01/18 Page 1 of 4

~=RS¢-

`NOV U 1 2018
UNITED sTATEs march coURT g
soUTHERN ms'rnlcr oF TExAs MH&HMM¢M
HoUsToN DIvIsIoN -
uNm:n sTArEs or AMERICA criminal No.=
v. Violation: 15 U.S.C. § 1
Ax<rL Kun.n,
Defendant. 1 8 cR 6 5 :`,5
mFoRMATIoN
us U.s.c. § 1)

'I`he United States of America, acting through its attorneys, charges that:
DEFENDANT AND CO-CONSP RS
1. During the period covered by this Information, Akil Kl_uji (“Defendant”) was the
owner of Gennex Media LLC d/b/a Brandnex.com and PMGOA (“Gennex”). Gennex is a
corporation organized and existing under the laws of Texas, with its principal place of business
in Houston, Texas.

‘ 2. During the period covered by this Information, Gennex was an online retail
company engaged in the sale of customized promotional products, including wristbands,
lanyards, temporary tattoos3 and buttons, in the United States and elsewhere

3. Various corporations and individuals, not made defendants in this Information,
participated as co»conspirators to commit the offense charged in this Information and performed
acts and made statements in furtherance of it.

4. Wherever this Information refers to any act of any corporation, the allegation

means that the corporation engaged in the act by or through its officers, directors, employees,

 

Case 4:18-Cr-00655 Document 1 Filed in TXSD on 11]01/18 Page 2 of 4

agents, or other representatives while they were actively engaged in the management direction,
control, or transaction of that corporation’s business.
DESCRIPTION OF THE OFFENSE

5. From at least as early as May 2014 and continuing until at least June 2016, the
exact dates being unknown to the United States, the Defendant and his co-conspirators
knowingly entered into and engaged in a conspiracy with other persons and entities engaged in
the sale of customized promotional products, including wristbands, lanyards, temporary tattoos,
and buttons, sold in the United States and elsewhere, in violation of the Sherman Antitrust Act,
15 U.S.C § l.

6. The charged conspiracy consisted of a continuing agreement, understanding and
concert of action among the Defendant and his co-conspirators, the primary purpose of which
was to suppress and eliminate competition by Exing and maintaining prices of customized
promotional products, including wristbands, lanyards, temporary tattoos, and buttons, sold in the
United States and elsewhere. .

7. The Defendant and his co-conspirators took actions, including those described in
Paragraph 8, in furtherance of this conspiracy in the Southem District of Texas and elsewhere

M§_AN__D_ME__LH_QQS_QIW

8. For the purpose of forming and carrying out the charged conspiracy', the
Defendant and his co-conspirators, among other things:

(a)- attended meetings or otherwise communicated, including via text and
online messaging platforrns, regarding pricing for the online sale of customized

promotional products in the United States and elsewhere;

 

 

Case 4:18-Cr-006`55 Document 1 Filed in TXSD on 11/01/18 Page 3 of 4

(b) agreed during those meetings and other communications to fix and
maintain prices for the online sale of customized promotional products in the United
States and elsewhere;
(c) sold customized promotional products in the United States and elsewhere
at collusive and noncompetitive prices; and
(d) accepted payment for customized promotional products sold in the United
States and elsewhere at collusive and noncompetitive prices. `
TRADE AND COMMERCE
9. During the time period covered by this Information, the business activities of the
Defendant and his co-oonspirators that are the subject of this Information were within the flow
of, and substantially atfected, interstate and foreign trade and commerce For example, Gennex
and its coconspirators bought the equipment and supplies necessary to produce and distribute
customized promotional products, including wristbands, lanyards, temporary tattoos, and buttons
ii'om various states in the United States and from foreign countries Gennex and its co-
conspirators sold substantial quantities of customized promotional products, including
wristbands, lanyards{ temporary tattoos, and buttons to customers located in various states in the
United States, and shipped those customized promotional products to those customers In
addition, payments Gennex and its co-conspirators made and received for customized
promotional products and the materials and equipment used to manufacture those products

traveled in interstate and foreign commerce

 

Case 4:18-Cr-00655 Document 1 Filed in TXSD on 11/01/18 Page 4 of 4

ALL IN VIOLATION OF 'I`l'l`LE 15, UNITED STATES CODE, SECTION l.

Dated:

415/rr

MAKAN DELRA`HlM

Assistant Attorney General
Antitrust Division

United States Department of Justice

ANDREW C. FINCH
Principal Deputy Assistant Attorney General
Antitrust Division

United States Department of Justice

Z¢.//z¢?~.

RICHARD POWERS

Acting Deputy Assistant Attorney Genera'l
Antitrust Division

United States Department of Jnstioe

%Wn)pwj

MARVIN N. PRICE, JR

Director of Criminal Enforcement
Antitrust Division

United States De artme Justice

 

RYAN lb/P DYUCKL/
United Stat Attorney
Southem istrict of Texas

VERNON LEWIS
Deputy Criminal Chief, Fraud Section
Southem District of Texas

f ala

RYA Az~tiss/

Actin hief, Washington Criminall
Section

Antitrust Division

United States Depa1tment of Justice _

 

TIANA §USSELL
DANIE E .`GARI
NM ELFNER

Attorneys, Washlngton C1irninal l Section
Antitrust Division

United States Department of Justice

450 5"’ St. NW, Suite 11300

Washington, DC 20530

 

- \.w..,-

 

 

 

. r-¢-~ -.. w.-lw-~.~»m.»_~m._»»-rrwm.r~.c .

 

